       4:19-cv-04116-SLD-JEH # 4       Page 1 of 2                                       E-FILED
                                                              Tuesday, 11 June, 2019 01:48:48 PM
                                                                    Clerk, U.S. District Court, ILCD

                                IN THE
                     UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF ILLINOIS
                         ROCK ISLAND DIVISION

KATHERINE L. FULTON,
    Plaintiff,

v.                                              Case No. 4:19-cv-04116-SLD-JEH

SSC HAMILTON OPERATING
COMPANY LLC, d/b/a
MONTEBELLO HEALTH CARE
CENTER,
     Defendant.


                                        Order
      The Plaintiff’s Complaint (Doc. 1) asserts diversity of citizenship as the basis
of the Court’s subject matter jurisdiction. The allegations of the Complaint do not
sufficiently support that assertion.
      The Complaint alleges the following information about the parties. The
Plaintiff is a citizen of the State of Iowa. The Defendant is a limited liability
company organized under the laws of Delaware and has its principal place office
in Atlanta, Georgia. The Defendant does business in Illinois as SSC Hamilton
Operating Company, LLC, under the assumed name of Montebello Health Care
Center at Hamilton, Illinois. On information and belief, no member of SSC
Hamilton Operating Company LLC is a citizen of the State of Iowa.
      First, Citizenship for diversity purposes of a limited liability company is the
citizenship of each of its members. Wise v. Wachovia Securities, LLC, 450 F.3d 265,
267 (7th Cir. 2006). The Court must know the identity of each member of the LLC
Defendant as well as each member’s citizenship. Thomas v. Guardsmark, LLC, 487


                                          1
       4:19-cv-04116-SLD-JEH # 4       Page 2 of 2



F.3d 531, 534 (7th Cir. 2007). If applicable, the Court must also know each
member’s members’ citizenship. Id. While the Plaintiff alleges, on information
and belief, that that no member of Defendant is an Iowa citizen, a “naked
declaration that there is diversity of citizenship is ‘never sufficient.’” Otterness v.
PLA-FIT Franchise, LLC, No. 14-4106, 2015 WL 93906, at *2 (C.D. Ill. Jan. 6, 2015),
quoting Thomas, 487 F.3d at 533.
      Second, asserting jurisdiction on the basis of “information and belief” is
insufficient to invoke diversity jurisdiction. America’s Best Inns, Inc. v. Best Inns of
Abilene, L.P., 980 F.2d 1072, 1074 (7th Cir. 1992) (“to the best of my knowledge and
belief” is insufficient to invoke diversity jurisdiction); Page v. Wright, 116 F.2d 449,
451 (7th Cir. 1940) (expressing serious doubts as to whether the record could be
sustained in the face of a direct jurisdictional attack where diversity jurisdiction
was asserted, in part, based upon information and belief).
      The Court may grant leave to amend defective allegations of subject matter
jurisdiction pursuant to 28 U.S.C. § 1653. See also Leaf v. Supreme Court of State of
Wis., 979 F.2d 589, 595 (7th Cir. 1992) (“[L]eave to amend defective allegations of
subject matter jurisdiction should be freely given”). Accordingly, the Plaintiff is
directed to file an amended complaint within 14 days of this date that adequately
alleges the factual basis for this Court’s jurisdiction.
                                                                        It is so ordered.
                              Entered on June 11, 2019.

                               s/Jonathan E. Hawley
                             U.S. MAGISTRATE JUDGE




                                           2
